 

Exhibit 10.5

 

SEPARATION AGREEMENT

AND GENERAL RELEASE OF CLAIMS

 

This Separation Agreement and General Release of Claims (“Agreement”) is entered
into by Andrew Kucharchuk (hereinafter referred to as “you” or “your”) and
OncBioMune Pharmaceuticals, Inc., a Nevada corporation (the “Company”). In
consideration of the mutual promises set forth below, the parties agree as
follows:

 

1. Separation of Employment. In accordance with your February 2, 2016 employment
agreement (the “Employment Agreement”), you tendered your resignation as Chief
Executive Officer, President and Chief Financial Officer (“CEO/CFO”) pursuant to
Section 7(a)(iv), and the Company agreed to waive the contractual notice period
and make the resignation effective June 5, 2020 (“Separation Date”). The Company
will pay you all wages earned in accordance with the Company’s policies and
applicable law, through your Separation Date, including your $59,990 in back
pay. The Company will also repay you the $22,012 you advanced to the Company to
pay Company operating expenses. Any unused paid time off (“PTO”) earned and
accrued up to the Separation Date shall be forfeited. You will receive the
amounts referenced in this Section 1 regardless of whether you sign this
Agreement.

 

2. As provided in Section 3 below, the Company will provide you with financial
benefits and other consideration in return for your execution of this Agreement,
which will fully and finally resolve any and all matters between Employer and
Employee. By entering into this Agreement, the Company does not admit any
underlying liability to you. The Company is not entering into this Agreement
because of any wrongful acts of any kind.

 

3. Severance Pay. As consideration for your execution of this Agreement,
including the release of claims, the Company will (i) pay you Two Thousand Nine
Hundred and Ninety-Eight Dollars ($2,998.00) in cash and (ii) issue you on the
Separation Date Two Hundred Forty-One (241) shares of the Company’s Series D-2
Preferred Stock (collectively, the “Severance”). You acknowledge and agree that
(a) the Company is not obligated to provide you with the consideration provided
in this Section 3, except under this Agreement, (b) the Company’s obligations
set forth in this Section 3 provide adequate consideration for your covenants,
waiver, and release in this Agreement, and (c) your entitlement to earn and
retain the Severance Pay is conditioned on your full compliance with this
Agreement and any other obligations you have to the Company. You further
acknowledge and agree that, upon receipt of the Severance and all other payments
referred to in Section 1 above, you will have received all compensation you
earned while employed by the Company and that no additional compensation is owed
whatsoever.

 

4. Benefits. Upon separation, you will be provided, as required by law,
notification as to your right to continue health, vision, and dental insurance
coverage under the provisions of the Consolidated Budget Reconciliation Act of
1985 (“COBRA”) for you and any eligible dependents, if applicable. Except as
specifically set forth in this Agreement, your right to, and participation in,
all employee benefit plans of the Company terminated as of the Separation Date
in accordance with the specific terms of each plan. If you timely elect
continued coverage under the provisions of the Consolidated Budget
Reconciliation Act of 1985 (“COBRA”), the Company will pay your COBRA premiums
necessary to continue your medical, dental and vision coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (“COBRA Premium Period”) starting on June 1, 2020 and ending on the
earliest to occur: (i) November 30, 2020; (ii) the date you and your eligible
dependents, if applicable, become eligible for group health insurance coverage
through a new employer; or (iii) the date you cease to be eligible for COBRA
continuation coverage for any reason, including plan termination. In the event
you become covered under another employer’s health plan or otherwise ceases to
be eligible for COBRA during the COBRA Premium Period, you agree that you must
notify the Company of such event. No COBRA Premiums shall be made if you revoke
this Agreement.

 

   

 

 

5. Confidentiality, Non-Solicitation and Non-Compete. Section 10 of your
Employment Agreement shall survive termination of your Employment Agreement and
this Agreement, and your obligation to fully comply with the terms and
conditions contained therein shall remain in full force and effect through
Separation Date, and for a period of one year thereafter.

 

6. General Release. On behalf of yourself, your marital community, heirs,
representatives, executors, administrators, successors, assigns, and any person
claiming any interest in your employment or employment related compensation or
benefits, you hereby waive, release, acquit, and forever discharge the Company
and the other Released Parties (as defined below) from any and all claims,
charges, complaints and causes of action, of whatever nature, that exist or may
exist on your behalf against the Released Parties up to and including the date
you sign this Agreement (collectively “Released Claims”). This release is
comprehensive and Released Claims include all claims (including claims to costs
or attorneys’ fees), damages, causes of action, and disputes of any kind
whatsoever, whether known or unknown, anticipated or unanticipated, contingent,
or otherwise, occurring or that could be alleged to have occurred before the
execution of this Agreement. The Released Claims include, but are not limited
to, any and all claims based on contract, wages, hours, wrongful termination,
wrongful termination in violation of public policy, discrimination, harassment,
retaliation, defamation, fraud, and any other tort or personal injury claims,
and any and all claims arising under any federal, state, local, foreign or other
governmental statute, law or regulation relating to employment or otherwise,
including but not limited to the following: (a) the Employee Retirement Income
Security Act; (b) Title VII of the Civil Rights Act of 1964; (c) Sections 1981
and 1983 of the Civil Rights Act of 1866; (d) Sections 1981 through 1988 of
Title 42 of the United States Code; (e) the Age Discrimination in Employment
Act; (f) the Equal Pay Act; (g) the Worker Adjustment Retraining and
Notification Act; (h) the Immigration Reform and Control Act; (i) the Americans
with Disabilities Act, and Sections 503 and 504 of the Rehabilitation Act of
1973; (j) the Family and Medical Leave Act; (k) the Consolidated Omnibus
Reconciliation Act; (l) the Occupational Safety and Health Act; (m) the Fair
Credit Reporting Act; (n) the Vietnam Era Veterans Readjustment Assistance Act;
(o) the Sarbanes-Oxley Act of 2002; (p) the Dodd-Frank Wall Street Reform and
Consumer Protection Act; (q) the Genetic Information Nondiscrimination Act; (r)
claims under Louisiana’s Worker’s Compensation Anti-Retaliation Provision, La.
Rev. Stat § 23:1361; (s) any foreign, federal, state and/or local whistleblower
statute, regulation, ordinance or law; (t) any foreign, federal, state and/or
local law, statute, regulation or ordinance prohibiting discrimination,
retaliation and/or harassment or governing wage or commission payment claims;
(u) all amendments to such laws; and (v) any other basis for legal or equitable
relief whether based on express or implied contract, tort, statute or other
legal or equitable ground.

 

 - 2 -

 

 

However, Released Claims do not include or affect (a) your rights to health and
dental insurance continuation coverage under COBRA and conversion rights under
group life and disability plans, (b) claims for breach or enforcement of this
Agreement, (c) claims that arise after execution of this Agreement, (d)
entitlement claims under ERISA for vested benefits arising under any applicable
ERISA plan, (e) workers’ compensation claims, or (f) any other claims that may
not be released under this Agreement in accordance with applicable law.

 

By signing below, you acknowledge and agree that you have been paid for all
salary, wages, and compensation earned through your last day worked, and that
you are not entitled to receive, and shall not claim from the Company, any
compensation, payments or benefits except for those payments and benefits that
are expressly set forth in this Agreement.

 

For the purpose of this Agreement, the term “Released Parties” means the
Company, its affiliates, parents, subsidiaries, joint ventures, and related
companies and its and their present, former, and future successors and assigns,
and all of its and their present, former, and future owners, directors,
officers, shareholders, employees, agents, representatives, assigns, insurers,
trustees, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), attorneys, and all persons acting
by, through, under or in concert with any of them, both individually and in
their representative capacities.

 

7. Return of Company Property. You represent and warrant that you have returned
to the Company: (a) all originals and copies of all proprietary or confidential
information and trade secrets of the Company; (b) all originals and copies of
customer files; (c) all identification cards, keys, or other means of access to
the Company or its facilities; and (d) any other property of the Company in your
possession, custody or control. All Company property must be returned no later
than the date that you sign this Agreement.

 

8. Nondisparagement. You agree that you will not make, and that you will not
instruct any other party to make, in any manner (including oral, print, social
media, electronic or other forms of communication), false, disparaging or
derogatory remarks about the Released Parties or refer negatively to your
association with the Company or the other Released Parties. If you materially
breach this paragraph, you will return any previously provided Separation to the
Company. This Section 8 is not intended to restrict you from making disclosures
as may be required or permitted by law or legal process (including in connection
with a government investigation). You understand and agree that your commitment
not to defame, disparage, or impugn the Company’s reputation constitutes a
willing and voluntary waiver of your rights under the First Amendment of the
United States Constitution and other laws. However, these non-disparagement
obligations, do not limit your ability to truthfully communicate with any
administrative agency including the Equal Employment Opportunity Commission
(“EEOC”), Department of Labor (“DOL”), National Labor Relations Board (“NLRB”),
the Financial Industry Regulatory Authority (“FINRA”), or the U.S. Securities
and Exchange Commission (“SEC”) and comparable state or local agencies or
departments whether such communication is initiated by you or in response to the
government.

 

 - 3 -

 

 

9. Notice of Immunity Under the Defend Trade Secrets Act of 2016 (“DTSA”).
Notwithstanding any other provision of this Agreement or in your Employment
Agreement: You will not be held criminally or civilly liable under any federal
or state trade secret law for any disclosure of a trade secret that is made: (a)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (b) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If you file
a lawsuit for retaliation by Company for reporting a suspected violation of law,
you may disclose Company’s trade secrets to your attorney and use the trade
secret information in the court proceeding if you: (a) file any document
containing the trade secret under seal; and (b) do not disclose the trade
secret, except pursuant to court order.

 

10. Non-Filing of Complaint or Charges. You represent and warrant that you have
not filed any lawsuits, complaints, or charges based on any Released Claims,
except as listed below your signature. If no lawsuits, complaints, or charges
are shown below your signature, none have been filed. You understand that
nothing in this Agreement prevents you from filing or prosecuting a charge with
any administrative agency (such as EEOC, NLRB, DOL, SEC or FINRA) with respect
to any such claim or from participating in an investigation or proceeding
conducted by the EEOC, DOL, NLRB, SEC, FINRA or another administrative agency.
You further understand and agree that you will not seek and are hereby waiving
any claim for personal damages and/or other personal relief. You agree to cause
the withdrawal or dismissal with prejudice of any claim you have purported to
waive in this Agreement. If you are ever awarded or recover any amount as to a
claim you have purported to waive in this Agreement (other than under the Age
Discrimination in Employment Act if you are lawfully allowed to pursue such a
claim), you agree that the amount of any award or recovery will be reduced by
ninety percent of the amounts you were paid under this Agreement, with the
setoff being appropriately adjusted for your return of any such amounts. To the
extent such a setoff is not effected, you promise to pay, or assign your right
to receive, the amount that should have been set-off to the Company. You
represent and warrant that you are the sole owner of any and all Released Claims
that you may have, and that you have not assigned or otherwise transferred your
right or interest in any Released Claim. To the extent permitted by law, you
hereby assign to the Company any claims you may have against the Company that
cannot be legally waived here.

 

11. Notice and Right to Consider and Revoke. You are advised to consult and
review this Agreement with an attorney before executing this Agreement. In any
event, you should thoroughly review and understand the effect of this Agreement,
including the release of claims, before taking action upon it. You have
twenty-one (21) days from the date you receive this Agreement to complete your
review and return the signed Agreement to the Company. You acknowledge that, if
you sign this Agreement prior to the expiration of the 21-day period, you did so
voluntarily and of your own free will and choice. To accept, you must execute
and deliver the Agreement to Company’s Board of Directors, either by certified
U.S. Mail to OncBioMune Pharmaceuticals, Inc., 8000 Innovation Park Dr., Baton
Rouge, LA 70820, or by email to corporate@oncbiomune.com with the signed
original to follow immediately via certified or regular U.S. Mail. You have a
period of seven (7) days following your execution of this Agreement to revoke
it. If you wish to revoke the Agreement, you must do so in writing, addressed to
the individual in the manner noted in the preceding sentence, and such
revocation must be received by the Company prior to the expiration of the
seven-day revocation period. This Agreement will become effective upon the
eighth day after your delivery of this executed Agreement to the Company,
provided that you have not timely revoked this Agreement.

 

 - 4 -

 

 

12. Confidentiality. You understand and agree that this Agreement and all of its
terms are entirely confidential and that you shall not disclose, reveal,
discuss, publish, or in any way communicate any of the terms, amount or fact of
this Agreement to any other person or entity, including especially the amount of
the severance payment. As an exception to this provision, you may disclose
information relating to this Agreement only as necessary (i) to your immediate
family members and professional representatives (including attorneys,
accountants and/or tax advisors), who shall be informed of and bound by this
confidentiality clause; (ii) to the extent necessary to enforce or challenge the
terms of this Agreement; or (iii) in connection with any charge or complaint
filed by you with the EEOC, NLRB, DOL, SEC, FINRA or any similar federal, state,
or local department or agency. You shall promptly provide written notice of any
such order to an authorized officer of the Company.

 

13. Tax Liability. You agree that you are solely and exclusively liable for any
taxable event resulting from the payment of the sums set out in Section 2 above
by the Company to you. You agree to hold harmless and indemnify the Company for
any tax liability, interest, and/or penalties arising out of your failure to pay
any taxes the Company is obligated to pay.

 

14. Acknowledgements. You further agree that each of the following statements is
truthful and accurate:

 

(a) You are of sound mind and body.

 

(b) You have sufficient education and experience to make choices for yourself
that may affect your legal rights.

 

(c) You are aware that this Agreement has significant legal consequences, and
agree that this Agreement is written in a manner that you can understand.

 

(d) You have been advised to consult with an attorney of your choice prior to
signing this Agreement.

 

(e) You have decided to sign this Agreement of your own free will, and your
decision to sign this Agreement and to resign your employment has not been
unduly influenced or controlled by any mental or emotional impairment or
condition or by duress.

 

15. Miscellaneous.

 

(a) This Agreement constitutes the full understanding and entire Agreement
between you and the Company and supersedes any other agreements of any kind,
whether oral or written, formal or informal, as relates to the subject matter of
this Agreement, provided however, that you remain bound by any continuing
obligations to preserve the Company’s business interests, confidential
information and trade secrets, and you remain bound by Section 10 of your
Employment Agreement.

 

(b) In the event your testimony or court appearance is required concerning any
litigation the Company is now or may be involved in, or if in the Company’s
opinion, your appearance or testimony would be beneficial to the Company’s
position, you agree to make yourself available to the Company and their counsel,
and you agree to use your best efforts to support the Company’s litigation
strategy.

 

 - 5 -

 

 

16. This Agreement is expressly conditioned upon your full and continued
compliance with all terms of Section 10 of your Employment Agreement. To the
extent that you violate such agreements, you will not earn or be entitled to the
Severance and will return any previously provided Severance.

 

(a) You represent and acknowledge that in signing this Agreement, you have not
relied upon any representation or statement not set forth in this Agreement.
This Agreement may not be amended or modified except by a written instrument
signed by the parties.

 

(b) The failure of a party at any time to require performance of any provision
of this Agreement will not affect in any way the party’s full right to require
performance of the same or any other provisions of this Agreement at any time
thereafter.

 

(c) This Agreement will be construed in accordance with and governed by the laws
of the State of Louisiana, without giving effect to the conflict of laws
principles of Louisiana law. The parties expressly consent to the exclusive
jurisdiction and venue of any court of competent jurisdiction in Louisiana. The
parties expressly waive any claims or defenses of forum non conveniens to
jurisdiction and venue in Louisiana.

 

(d) Section 5 of this Agreement is integral to its purpose and may not be
severed from this Agreement. If any other provision of the Agreement or
compliance by any of the parties with any other provision of this Agreement is
found to be unlawful or unenforceable, such provision will be deemed narrowed to
the extent required to make it lawful and enforceable. If such modification is
not possible, such provision will be severed from the Agreement and the
remaining provisions will remain fully valid and enforceable to the maximum
extent consistent with applicable law. To the extent any terms of this Agreement
are put into question, all provisions will be interpreted in a manner that would
make them consistent with current law.

 

(e) The headings of the paragraphs of this Agreement are for convenience only
and are not binding on any interpretation of this Agreement.

 

(f) In the event of litigation arising out of this Agreement, the prevailing
party will be entitled to an award of its costs and reasonable attorneys’ fees.

 

(g) To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(herein referred to as “Section 409A”). This Agreement will be administered in a
manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A will have no force and effect until
amended to comply with Section 409A. Each separate payment in the series of
separate payments will be analyzed separately for purposes of determining
whether such payment is subject to, or exempt from compliance with, the
requirements of Section 409A.

 

(h) This Agreement may be executed in counterparts, and each counterpart, when
executed, shall have the effect of a signed original.

 

 - 6 -

 

 

EMPLOYEE   ONCBIOMUNE PHARMACEUTICALS, INC.      

 /s/ Andrew Kucharchuk

  /s/ Andrew Kucharchuk (Signature)   (Signature)

 

Andrew Kucharchuk   By Andrew Kucharchuk (Print Name)                   Its

Chief Executive Officer

 

6/5/20   6/5/20 Date   Date

 

Lawsuits, complaints, or charges (Section 11) are [include name, cause number
and court or agency]:

 

 

 

 

 

 - 7 -

 